DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to application filed Jan. 27, 2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sakashita et al., U.S. Patent Application Publication No. 2015/0061365 (referred to hereafter as Sakashita) in view of Miyazaki, U.S. Patent Application Publication No. 2016/0167631.
	Sakashito teaches a brake control device for controlling an electric parking brake provided with a piston that is capable of pressing a brake pad in accordance with the hydraulic pressure in a cylinder, a linearly moving member that adjusts, by reciprocating in the cylinder, a pressing force applied to the brake pad by the piston, and an actuator that moves the linearly moving member by operating on the basis of a target pressing force, which is a target value of the pressing force corresponding to an output value obtained from a sensor that detects information correlating with the hydraulic pressure, the brake control device (see para. 37-38, 49-50 and 88-91) comprising: 
an abnormality detection unit that detects an abnormality of the sensor; and an actuator control unit that, if the abnormality is detected, controls the operation level of the actuator on the basis of the output value (see para. 37-38, 49-50 and 88-91).
Sakashito does not explicitly teach:
control the operation level of the actuator on the basis of the output value prior to the detection of the abnormality.
However, Miyazaki teaches a system and method for detecting an abnormality and control the operation level of the actuator on the basis of the output value prior to the detection of the abnormality (see para. 105 and 116). It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to control the operation level of the actuator on the basis of the output value prior to the detection of the abnormality in Sakashita as taught by Miyazaki. Motivation to do so comes from the teachings of Miyazaki that doing so would allow the vehicle to control the brakes until the abnormality is fixed and therefore avoiding collision with obstacles or other vehicles.
Allowable Subject Matter
3.	Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/           Primary Examiner, Art Unit 3663